DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 01/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0095912, previously cited) in view of and Block et al. (US 2013/0175338) and Park (US 2018/0300991, hereinafter “Park991”, previously cited).

Park fails to teach providing, by an ATM ID providing unit, an ATM identifier to the mobile device as claimed.
However, Block teaches financial transaction method and system comprises an ATM providing unit (620) provide an ATM ID (622) to the mobile device (600); transmitting, by the mobile device, cash withdrawal request message along with the ATM ID to a store network for verification; and transmitting, by the store network, an approval message to the ATM and dispensing cash according to the approval message (figs. 101, 102 and [0225]-[0231]).
In view of Block’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating the teaching as taught by Block so that user/customer can be able to conveniently do cash withdrawal transaction from the particular ATM that he/she desires.

	However, Park991 teaches the mobile terminal directly transmits the transfer message (S322) to the authentication code transfer server (server), bypassing the ATM (fig. 3).
	In view of Park991’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park and Block by incorporating the teaching as taught by Park991 in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of selecting and shifting the functionality of transmitting the message to the server.
Regarding claims 2 and 12, Park as modified by Block and Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach wherein the authentication code request message includes the transaction information entered by the user and a phone number of the mobile terminal (Park: [0027].  Park991: [0044]).
Regarding claims 3 and 13, Park as modified by Block and Park991 teaches all subject matter claimed as applied above.  Both Park and Park991 further teach wherein the transaction information includes a withdrawal amount and an account number of a bank account subject to a cash withdrawal (Park: [0047] and [0051].  Park991: [0038]).

Regarding claims 7, 8, 17 and 18, Park as modified by Block and Park991 teaches all subject matter claimed as applied above.  Park991 further teaches generating, by the authentication code transfer server, commands to be executed by the ATM when the authentication code transfer message is received from the mobile terminal and further limitation as claimed ([0051]-[0055]).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Block and Park991 as applied to claims 8 and 18 above, and further in view of Nelson, Jr. et al. (US 2017/0337782, previously cited).
Regarding claim 9 and 19, Park as modified by Block and Park991 teaches all subject matter claimed as applied above except for displays the transaction information on a screen for user confirmation.  
However, Nelson teaches ATM configured to display transaction information on a screen for user confirmation (figs. 7 and 9).
In view of Nelson’ teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the . 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/28/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11-13 and 15-19 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, Block and Park991.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887